Matter of James T. L. (Robert L.) (2015 NY Slip Op 08416)





Matter of James T. L. (Robert L.)


2015 NY Slip Op 08416


Decided on November 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
CHERYL E. CHAMBERS
HECTOR D. LASALLE, JJ.


2014-08810
2014-08812
 (Docket Nos. B-3054-14, B-3055-14)

[*1]In the Matter of James T. L. (Anonymous). Suffolk County Department of Social Services, respondent;
and Robert L. (Anonymous), appellant. (Proceeding No. 1)In the Matter of Blake T. L. (Anonymous). Suffolk County Department of Social Services, respondent;Robert L. (Anonymous), appellant. (Proceeding No. 2)


Glenn Gucciardo, Northport, N.Y., for appellant.
Dennis M. Brown, County Attorney, Centarl Islip, N.Y. (Christina E. Farrell of counsel), for respondent.
Robert C. Mitchell, Central Islip, N.Y. (John B. Belmonte of counsel), attorney for the child.

DECISION & ORDER
Appeal from (1) an order of the Family Court, Suffolk County (David Freundlich, J.), dated August 13, 2014, and (2) an order of that court dated August 18, 2014. The orders, insofar as appealed from, after a fact-finding hearing, determined that the father permanently neglected the subject children, James T.L. and Blake T.L.
ORDERED that orders are affirmed insofar as appealed from, without costs or disbursements.
The petitioner established, by clear and convincing evidence, that it exercised diligent efforts to encourage and strengthen the parent-child relationship by, inter alia, scheduling visits between the father and the subject children, providing referrals for court-ordered programs, and advising the father of the importance of complying with the court's directives (see Matter of Angel M.R.J., 124 AD3d 657; Matter of Kaydance H.G. [Carmen M.], 122 AD3d 630; Matter of Dianelys T.W. [Malik W.], 121 AD3d 801; Matter of Tamara F.J. [Jaineen J.], 108 AD3d 543, 543-544; Matter of John M. [Raymond K.], 82 AD3d 1100; Matter of Danielle Joy K., 60 AD3d 948). Despite these efforts, the father failed to plan for the return of the subject children by failing to attend a substance abuse treatment program for at least one year following the children's entrance into foster care (see Matter of Angel M.R.J., 124 AD3d 657; Matter of Jonathan B. [Linda S.], 84 AD3d [*2]1078; Matter of David O.C., 57 AD3d 775; Matter of Jonathan P., 283 AD2d 675; see also Matter of Daniella C.G., 25 AD3d 494). Although the father completed a parenting course, submitted to a forensic health evaluation and visited with the subject children, he did not adequately address his substance abuse issues. Partial compliance with the court-ordered programs is insufficient to preclude a finding of permanent neglect (see Matter of Mercedes R.B. [Heather C], 130 AD3d 1022; Matter of Kayla S.-G. [David G.], 125 AD3d 980; Matter of Tamara F.J. [Jaineen J.], 108 AD3d at 544). Accordingly, the Family Court properly determined that the father had permanently neglected the subject children.
RIVERA, J.P., DILLON, CHAMBERS and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court